DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities: In line 8, the recitation “the same” should be “a same”. In line 35, the recitation “each slide” should be “each said slide”. In line 37, the recitation “the coupling” should be “coupling”. In line 39, the recitation “each lower” should be “each said lower”.
Claim 2 is objected to because of the following informalities: In line 1, the recitation “two slides” should be “two said slides”. In line 2, the recitation “each lateral wall of the refrigerator chamber, near the front edge and the” should be “each said lateral wall of the refrigerator chamber, near a front edge and a”. 
Claim 5 is objected to because of the following informalities: The claim is listed as “currently amended”, but contains no limitations. It appears that the claim should be listed as “canceled”. 
Claim 12 is objected to because of the following informalities: In line 6, the recitation “store” should be “chamber”.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “by means of an upper opening” in claim 1; and “sliding means” in claims 1 and 6-7. 
Regarding “sliding means” in claims 1 and 6-7, the recitations are not interpreted as invoking 35 U.S.C. 112(f) because claim 1 lines 39-40 recite “said sliding means are rectangular blocks that are vertically aligned on each lower lateral support”. The recitation “rectangular blocks that are vertically aligned on each lower lateral support” meets the requirement of sufficient structure, materials, or acts to entirely perform the recited function of “sliding means”. 
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f), it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Allowable Subject Matter
Claims 1-2 and 6-14 would be allowable if rewritten or amended to overcome the claim objections set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: US Patent 4,848,091 (Border) is the closest prior art of record. Border discloses a refrigerator appliance with a vertically-moving trolley, a lifting system, and a refrigeration system.
The claimed invention is new and unobvious over the prior art of record due to the claimed features/limitations of the “refrigeration system” and “sliding means” of the “trolley”. 
The claimed refrigeration system includes a heat exchanger with a finned pack, a plate heat exchanger, or a boxed heat exchanger; and further comprises at least one fan disposed in the refrigerated compartment in proximity of the evaporator in order to circulate a refrigerated air flow in the refrigerated compartment. 
The claimed trolley includes sliding means that are slidingly mounted in slides that extend vertically in lateral walls of said refrigerated chamber in order to permit a guided sliding of the trolley; and lower lateral supports that extend in lower position from lateral edges of the tray and said sliding means are mounted in said lower lateral supports; each slide comprises a section provided with a groove where the sliding means disposed in said lower lateral supports of the trolley can slide in order to permit a guided sliding of the trolley, wherein the coupling between the sliding means of the trolley and the slides of the refrigerator chamber is based on a sliding principle, and not on a rolling principle; and -4-said sliding means are rectangular blocks that are vertically aligned on each lower lateral support.
The prior art includes refrigeration systems and sliding means, but does not meet or make obvious the claimed configuration/specifics of the refrigeration system and sliding means. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M ROERSMA whose telephone number is (571)270-3185. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW M ROERSMA/           Primary Examiner, Art Unit 3637